DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1-5) are objected to because of the following informalities:  
In claim 1, line 4 the limitation of “an image” should be rewritten as “the image”.  In line 15, the limitation of “an image” should be rewritten as “the image”.  In line 18, the limitation of “the overlap” should be rewritten as “an overlap”.  In line 31, the limitation of “an image” should be rewritten as “the image”.  In line 1 periods may not be used elsewhere in the claim except for abbreviations. 
MPEP 608.01(i) states:  
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,37CFR1.75).
In claim 2, line 1 the limitation of “A method” should be rewritten as “The method”.
In claim 3, line 1 the limitation of “A method” should be rewritten as “The method”.  In line 1, the limitation of “the detection model Faster RCNN” should be rewritten as “the detection model of a Faster RCNN”.  In line 2, the acronym of “RCNN” should be defined.  In lines 3-4, the limitation of “the ground-truth” should be rewritten as “a ground-truth”.  In line 4, the limitation of “the difference” should be rewritten as “a difference”.  In line 5, the limitation of “the current model” should be rewritten as “a current model”.  
In claim 4, line 1 the limitation of “A method” should be rewritten as “The method”.
In claim 5, line 1 the limitation of “A method” should be rewritten as “The method”.  In line 1, the limitation of “the categories” should be rewritten as “a categories”.  Appropriate correction is required.

Allowable Subject Matter
Claims (1-5) are allowed.
For example, the prior art of record fails to teach:

    PNG
    media_image1.png
    575
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    546
    media_image2.png
    Greyscale


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 31, 2021